Title: Robert Y. Hayne to James Madison, 5 March 1830
From: Hayne, Robert Young
To: Madison, James


                        
                            
                                My Dear Sir.
                            
                            
                                
                                    Washington.
                                
                                5th March 1830.
                            
                         
                        I take the liberty of sending you herewith copies of my two Speeches in reply to Mr. Webster, as an evidence
                            of my high respect and esteem. I am also desirous of recalling your attention to the Constitutional principles involved in
                            this controversy. The Virginia Resolution of ’98 and your admirable Report, have almost passed away from the memory of the
                            politicians of the present day. It is this forgetfulness which has led to the alarming assumptions of power on the part of
                            the federal government, and I feel an entire conviction that nothing can save us from Consolodation, and its inevitable
                            consequence, the separation of the States, but the restoration of the principles of ’98, as illustrated in the documents
                            above alluded to. Without intending to intrude on your time, or imposing upon you an unwelcome task, let me say, that if it
                            shou[ld] be altogether agreeable to you, I should be gratified by knowing your present views, in relation to the great
                            principles involved in these questions. Should you prefer remaining silent however, let me reques[t] that you will give
                            yourself no furth[er] trouble on the subject.
                        Mrs. Hayne joins me in our best respects to Mrs. M. & yourself— Believe me to be with the highest
                            respect & esteem your obt. Servt.
                        
                        
                            
                                
                           
                            Robt. Y. Hayne
                        
                            
                        
                    